Title: From James Madison to James Monroe, 9 August 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Aug. 9. [1815]
                    
                    Another Mail has arrived without a word from or of Mr. C. I inclose a letter from J.P.T. which gives a better glimpse from London, than has otherwise appeard. I inclose another from Mr. C. which was not followed by the supplement contingently promised. The contents are inconsistent with the ordinary calculation of dates and events. But in the present period, nothing is incredible that is not impossible. Our ignorance of The cause and concomitant circumstances of a retreat so precipitate as to sacrifice 200 Cannon and of the strength & progress of the Royalists, makes it the more difficult to estimate the intelligence. Still such a reverse in such a space of

time, would be a wonder without an example, but in the recent one exhibited in the downfal of Louis. Be so good as to return the 2 letters. Yrs
                    
                        J. Madison
                    
                